

Exhibit 10.1.19


Great Plains Energy Incorporated
Kansas City Power & Light Company
Annual Incentive Plan
Amended effective as of January 1, 2007


Objective


The Great Plains Energy and Kansas City Power & Light Company (KCP&L) Annual
Incentive Plan (“Plan”) is designed to motivate and reward senior management to
achieve specific key financial and business goals and to also reward individual
performance. By providing market-competitive target awards, the Plan supports
the attraction and retention of senior executive talent critical to achieving
Great Plains Energy‘s strategic business objectives.


Eligible participants include executives and other key employees of Great Plains
Energy, KCP&L, and Strategic Energy L.L.C. (SE) (“participants”), as approved by
the Compensation and Development Committee (“Committee”) of the Board of
Directors.


Target Awards


Target award levels are approved by the Committee and set as a percentage of the
participant’s base salary. Percentages will vary based on level of
responsibility, market data and internal comparisons.


Plan Year and Incentive Objectives


The fiscal year (“Plan Year”) of the Plan will be the fiscal year beginning on
January 1 and ending on December 31. Within the first 90 days of the Plan Year,
the Committee will approve specific annual objectives and performance targets
that are applicable to each participant. Annual objectives will include core
earnings as a financial objective weighted at 40% and relating to the earnings
for the participant’s primary business or as determined by the Committee; 40%
reflecting key Great Plains Energy, KCP&L, and/or SE business objectives; and
20% as a discretionary individual component. Each objective is subject to an
established threshold, target, and maximum level. Each participant will be
provided a copy of the applicable objectives and targets within the first 90
days of the year. Objectives, thresholds, targets and maximums for each Plan
Year will be fixed for the Plan Year and will be changed only upon the approval
of the Committee.


Payment of Awards


Approved awards will be payable to each participant as soon as practicable after
the end of the Plan Year and after the Committee has certified the extent to
which the relevant objectives were achieved. The awards will be paid in a lump
sum cash payment unless otherwise deferred under the Deferred Compensation Plan.


The size of an individual participant’s award will be determined based on
performance against the specific objectives and performance targets approved by
the Committee. Assuming the threshold level for core earnings is met, each goal
will pay out at 100% for target levels of goal performance; 50% for threshold
levels of goal performance; and 200% for a maximum level of goal performance.
Awards will be extrapolated for performance between threshold and target, and
between target and superior levels. Individual awards will not be paid if the
threshold level of core earnings is not met.


An award for a person who becomes a participant during a Plan Year will be
prorated unless otherwise determined by the Committee. A participant who retires
during a Plan Year will receive a prorated award as of his or her retirement
date unless otherwise determined by the Committee. Prorated awards will be
payable in the event of death or disability of the employee. A participant who
leaves the Company prior to December 31 of a Plan Year for any reason other than
retirement, death, or disability will forfeit any award unless otherwise
determined by the Committee in its sole discretion.


The Company may deduct from any award all applicable withholding and other
taxes.


Administration


The Committee has the full power and authority to interpret the provisions of
the Plan and has the exclusive right to modify, change, or alter the plan at any
time.




--------------------------------------------------------------------------------



GPE: 2007 Annual Incentive Plan


 
Objectives
 
Weighting
 
Threshold
 
Target
 
Superior
40% of Payout
 
Core Financial Objectives
1. GPE Core Earnings per Share
40%
(1)
(1)
(1)
 
40%
     
40% of Payout
 
Key Business Objectives
2. Funds From Operations/Average Total Debt (credit quality)
5%
(1)
(1)
(1)
3. J D Powers Customer Satisfaction Index - residential (3)
5%
678 - 684
685 - 699
> 699
4. % Equivalent Availability - coal & nuclear (plant performance)
10%
(2)
(2)
(2)
5. MWh under management - SE (profitability)
10%
(1)
(1)
(1)
6. Comprehensive Energy Plan progress
10%
Qualitative measure
Judgment made on collective work progress
 
40%
       
 
Individual Performance
20% of Payout
7. Individual performance
20%
Discretionary
Discretionary
Discretionary
 
20%
     



(1) Confidential information.
(2) To be determined.
(3) Based on new JD Powers methodology which uses a 1000-point scale.




--------------------------------------------------------------------------------



KCP&L: 2007 Annual Incentive Plan


 
Objectives
 
Weighting
 
Threshold
 
Target
 
Superior
40% of Payout
 
Core Financial Objectives
1. KCP&L Core Earnings per Share
40%
(1)
(1)
(1)
 
40%
     
40% of Payout
 
Key Business Objectives
2. SAIDI - KCP&L - system-wide (reliability)
5%
64.7 minutes
62.70 minutes
60.7 minutes
3. % Equivalent Availability - coal & nuclear (plant performance)
10%
(1)
(1)
(1)
4. OSHA incident rate  (safety) (2)
10%
3.3
2.9
2.6
3. J D Powers Customer Satisfaction Index - residential (cust. sat.) (3)
5%
678 - 684
685 - 699
> 699
6. Comprehensive Energy Plan progress
10%
Qualitative measure
Judgment made on collective work progress
 
40%
       
 
Individual Performance
20% of Payout
7. Individual performance
20%
Discretionary
Discretionary
Discretionary
 
20%
     



(1) To be determined.
(2) Based on total for GPE, excluding Strategic Energy
(3) Based on new JD Powers methodology which uses a 1000-point scale.
 